Wilson, Judge:
This appeal for reappraisement involves the proper value of certain linen articles, so-called Madeira luncheon sets, exported from Portugal on April 12, 1956, and entered at the port of Los Angeles. The involved items are designated as 203L and 204L in cases numbered 188, 189, and 190. The merchandise in question was appraised on the basis of cost of production (section 402 (f), Tariff Act of 1930).
It appears that, while these luncheon sets were invoiced as 8-piece sets, the values stated on the invoice for the involved items were based upon a set of 16 pieces.
There was received in evidence a cost sheet, showing the unit cost for 16-piece Madeira luncheon sets (plaintiff's exhibit 1) as follows:
Case Item Unit Unit
No. No. labor material
188 203L 91. 40 53. 00
204L 90. 10 53. 00
189 204L 90. 10 53. 00
190 203L 91. 40 53. 00
204L 90.10 53. 00
*797It was stipulated between counsel for the respective parties that the unit costs set forth above represent unit cost for 16-piece Madeira luncheon sets (R. 2).
A cost sheet showing the unit cost for 8-piece Madeira luncheon sets (plaintiff’s exhibit 2) indicates the following:
Case Item Unit Unit
No. No. labor material
188 203L 45. 70 26. 60
204L 45. 05 26. 60
189 204L 45. 05 26. 60
190 203L 45.70 26. 60
204L 45.05 26. 60
It was stipulated between counsel for the respective parties that plaintiff’s exhibit 2 represents the unit cost for an 8-piece Madeira luncheon set covered by the involved items (R. 3).
On the agreed facts, I find the proper value of item No. 203L in package Nos. 188 and 190 to be 117.485 Portuguese escudos per set of 8 pieces, plus gremio tax, plus packing; and that the value of item No. 204L in package Nos. 188, 189, and 190 is 116.482 Portuguese escudos per set of 8 pieces, plus gremio tax, plus packing.
Judgment will be entered accordingly.